Citation Nr: 1758258	
Decision Date: 12/15/17    Archive Date: 12/28/17

DOCKET NO.  10-48 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1. Entitlement to a disability rating in excess of 20 percent prior to April 21, 2017, and in excess of 40 percent as of April 21, 2017, for service-connected osteoarthritis L5-S1, status post fusion (low back disability).

2. Entitlement to a total disability rating based on individual unemployability due to service connected disability (TDIU) prior to April 21, 2017.


REPRESENTATION

Appellant represented by:	Monte C. Phillips, Attorney-at-Law


ATTORNEY FOR THE BOARD

L. Sinckler, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1984 to May 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  Jurisdiction currently resides with the RO in Winston-Salem, North Carolina.

By way of history, a July 2009 rating decision continued a 20 percent rating for service-connected low back disability, and in a May 2014 decision, the Board denied a disability rating in excess of 20 percent for a low back disability, but also found that the issue of entitlement to a TDIU was raised by the record.  Thus, the Board remanded the TDIU issue for further development.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).

In June 2015, the Board remanded this issue for a hearing which was withdrawn by the Veteran in March 2017.  In a May 2017 rating decision, the RO granted a TDIU and increased the low back disability rating to 40 percent effective April 21, 2017.  A May 2017 Supplemental Statement of the Case denied entitlement to a TDIU prior to April 21, 2017 and such issue was then certified to the Board in May 2017.

In this regard, the Board's May 2017 remand noted that the Veteran had filed a notice of disagreement (NOD) with a January 2015 rating decision in which the RO continued a 20 percent disability rating for the Veteran's low back disability.  The Board noted that the RO had not yet issued a statement of the case (SOC) for that claim.  However, a current review of the record reveals that RO still has not yet issued the Veteran a SOC for the low back claim, and does not appear to be actively developing this issue.  As the Veteran has entered an NOD, and has not otherwise withdrawn the issue in writing, the Board is required to remand the claim for service connection for the issuance of an SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, another remand is required in this case to aid the Board in making an informed decision, and help ensure that the claim is afforded every consideration.

In December 2014, the Veteran filed a new informal claim for an increased rating for his service-connected low back disability.  Thereafter, in a January 2015 rating decision, the RO continued a 20 percent disability rating for the Veteran's low back disability.  In March 2015, the Veteran's attorney submitted a notice of disagreement (NOD).  The September 2017 Board decision found that the RO had not issued a Statement of the Case (SOC) in the matter.  Under Manlincon v. West, 12 Vet. App. 238, 240 (1999), when such occurs, the Board must remand the case for issuance of an SOC.  The Veteran is advised that this claim is not fully before the Board at this time, and will be so only if he timely files a substantive appeal after a SOC is issued.

The Board notes that the Veteran's claim for a TDIU is inextricably intertwined with the grant of an increased rating for his low back disability prior to April 21, 2017.  See September 2017 Board Decision.  See also Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered).  Consideration of the claim for TDIU must be deferred pending the resolution of the increased rating for a low back disability prior to April 21, 2017.

Accordingly, the case is REMANDED for the following action:

1. Issue to the Veteran an SOC which addresses the issue of entitlement to disability rating in excess of 20 percent prior to April 21, 2017, and in excess of 40 percent as of April 21, 2017, for the service connected low back disability.  See March 2015 NOD to January 2015rating decision.  The Veteran and his agent must be advised of the time limit in which he may file a Substantive Appeal.  After the RO issues a statement of the case, then if, and only if, the claimant timely files a VA Form 9, Substantive Appeal, or other correspondence containing the necessary information, these issues may be returned to the Board for adjudication.

2. After the above is completed, then readjudicate the claim for a TDIU.  If any benefit sought remains denied, provide a supplemental statement of the case to the Veteran and his attorney, and give him an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




